     Young Cho
 1   Attorney at Law: 189870
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Mark Howard
 6
 7
 8
 9
10                        UNITED STATES DISTRICT COURT
11                       EASTERN DISTRICT OF CALIFORNIA
12
13
14   MARK HOWARD,                           ) Case No.: 2:19-cv-02040-AC
                                            )
15                                          ) STIPULATION AND PROPOSED
                  Plaintiff,                ) ORDER FOR DISMISSAL
16                                          )
           vs.                              )
17                                          )
     ANDREW SAUL,                           )
18                                          )
     Commissioner of Social Security,       )
19                                          )
                                            )
20                Defendant.                )
                                            )
21
22
           TO THE HONORABLE ALLISON CLAIRE, MAGISTRATE JUDGE OF
23
     THE DISTRICT COURT:
24
           IT IS HEREBY STIPULATED, by and between Mark Howard (“Plaintiff”)
25
     and Andrew Saul as the Commissioner of Social Security (“Defendant”), that this
26
                                            -1-
 1   matter be dismissed with prejudice, each party to bear its own fees, costs, and
 2   expenses. The parties enter into this stipulation pursuant to the terms of F.R.Civ.P.
 3   Rule 41(a)(1)(A)(ii) and 41(a)(1)(B).
 4   DATE: February 18, 2020          Respectfully submitted,

 5                                    LAW OFFICES OF LAWRENCE D. ROHLFING
 6
                                             /s/ Young Cho
 7                                BY:
 8                                   Young Cho
                                     Attorney for plaintiff Mark Howard
 9
     DATE: February 18, 2020          McGREGOR W. SCOTT
10                                    United States Attorney
11
12                                           /s/ Margaret I. Branick-Abilla
13                                    MARGARET I. BRANICK-ABILLA
14                                    Special Assistant United States Attorney
                                      Attorneys for Defendant ANDREW SAUL,
15                                    Commissioner of Social Security
16                                    (Per e-mail authorization)
17
18
19                                           ORDER
20         Approved and so ordered:
21   DATE: February 20, 2020

22
24
25
26




                                              -2-
